Title: From George Washington to Egbert Benson and Brigadier General George Clinton, 13 July 1776
From: Washington, George
To: Benson, Egbert,Clinton, George



Sir.
Head Quarters N. Yk July 13th 1776.

Two ships of force with their Tenders have Sailed up Hudsons River—I am apprehensive that they design to seize the passes in the Highlands by Land wh[ich] I am informed may be done by a small body of Men. I must therefore request you instantly to desire Genl Ten Broeck to March down as great force as he can Collect to secure them, particularly the post where the Road runs over Anthonies nose—send off an Express directly (if you please) to the West parts of Connecticut, desireing them to

Collect all their force at the same point since I have the highest reason to believe it will be absolutely necessary if it was only to prevent an insurrection of your Own Tories. I am sir Yrs &c.

G.W.


P.S. A return must be immediately made to Me of the number of Men—You collect.

